Citation Nr: 0942355	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-26 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including pseudofoliculitis dermatophytosis.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for arthritis of the 
right knee.  

5.  Entitlement to service connection for arthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of service connection for pes planus, bronchitis, 
and arthritis of the knees are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's skin disorder of the face, scalp, and head 
area, with diagnoses consistent with pseudofoliculitis and 
acne, is attributable to service.  


CONCLUSION OF LAW

A skin disorder of the face, scalp, and head area, including 
pseudofoliculitis and acne, was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for service connection for a skin 
disorder of the face, scalp, and head area, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Regardless, any deficiency in this regard is harmless error, 
as the claim has been granted.  

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

Thus, while the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran is competent to state that he has had skin 
problems located on his neck/head/face area.  In addition, 
the competent medical evidence supports his statements.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal that on the Veteran's 
entrance examination in July 1969, his skin was normal.  
During service, he was repeatedly treated for skin disorders 
on his face/head/scalp area, variously diagnosed as 
pseudofoliculitis, staph boils, furuncles, and acne/cystic 
acne/acne vulgaris.  See service treatment records dated July 
8, 1970; January 27, 1972; May 4, 1972; June 19, 1972; June 
29, 1972; August 22-24, 1972; August 6, 1973; 
August 13, 1973; August 28, 1973; September 7, 1973; and 
October 25, 1973.  

On an examination prior to discharge, conducted in October 
1974, the skin was noted to be normal.  However, the examiner 
later commented that the Veteran had inservice skin disease 
diagnosed as cysts on the scalp, tinea pedis, and tinea 
manuum.  

Post-service, the Veteran had had recurrent treatment for 
acne, diagnosed as acne conglobata and facial cysts.  In 
addition, in February 2006, the examiner documented an 
approximate 30 year history of lesions on the face and scalp.  
Physical examination revealed scarring, keloids, and trapped 
hairs in the beard distribution as well as scarring and hair 
loss on the vertex of the scalp.  Likewise, in June 2006, it 
was specifically noted that the Veteran had acne which was 
related to a shaving problem.  

The Veteran also submitted internet information regarding 
pseudofoliculitis barbae including descriptions of the 
symptoms thereof.  

In sum, the service treatment records reflect repeated and 
continuous treatment of a skin disorder of the face, scalp, 
and head.  Since that time, the Veteran provided competent 
statements that the skin problems persisted and a VA examiner 
noted that he essentially had a history of skin problems 
since service.  His current diagnoses are consistent with 
various forms of acne and symptoms consistent with 
pseudofoliculitis barbae.  The Board finds that in light of 
the numerous inservice diagnoses, credible report of 
continuity of symptoms after service, and current diagnoses 
which are consistent with inservice treatment and diagnoses, 
the evidence supports a finding that current skin disorders 
of the face, scalp, and head are attributable to service.  
Accordingly, service connection is warranted for a skin 
disorder of the face, scalp, and head area, including 
pseudofoliculitis and acne.


ORDER

Service connection for a skin disorder of the face, scalp, 
and head area, including pseudofoliculitis and acne, is 
granted.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for pes planus, bronchitis, and 
arthritis of the knees.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claim so 
that the Veteran is afforded every possible consideration.

The Veteran was treated on multiple occasions during service 
for chronic bronchitis and an upper respiratory infection.  
Also, in January 1972, the Veteran was involved in an 
automobile accident which resulted in a right knee sprain.  
He was seen on repeated occasions for right knee, as well as 
left knee, complaints.  The Veteran and his representative 
maintain that he still has chronic bronchitis and arthritis 
of both knees.  They have requested that the Veteran be 
afforded a VA examination for assessment of current 
disabilities.  

With regard to pes planus, there were no in-service findings, 
treatment, or diagnosis of pes planus.  Likewise, there are 
no post-service findings, treatment, or diagnosis of pes 
planus.  However, the Veteran contends that his pes planus 
has been present since service and has been symptomatic since 
that time.  The Court has specifically indicated that lay 
evidence may establish the existence of a current disorder 
capable of lay observation, to specifically include varicose 
veins, tinnitus, and flat feet.  See Barr; Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

In this case, the Veteran, as noted, is competent to report 
that his feet appear flat and have been symptomatic.  There 
has been no VA medical examination regarding the existence of 
pes planus and the etiology thereof.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the Veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the Veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).   

Since the Veteran had inservice respiratory and bilateral 
knee treatment and the lay evidence suggests current 
problems, and since the competent lay evidence suggests that 
the Veteran has pes planus which is related to service, the 
Board finds that the Veteran should be afforded a VA 
examination to assess whether he has current disabilities 
which are related to service.  See generally McLendon; see 
also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA pulmonary 
and orthopedic examinations.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiners should review the claims folder 
in conjunction with the examinations.  

The orthopedic examiner should 
specifically indicate if the Veteran 
currently has pes planus.  In addition, 
the examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current pes 
planus/foot disorder  and/or knee 
disorders are related to service.  In 
providing this opinion, the examiner 
should acknowledge the lay evidence 
suggesting the existence of pes planus 
since service and the in-service 
treatment for right and left knee 
complaints.  

The pulmonary examiner should provide an 
opinion as to whether it is more likely 
than not, less likely than not, or at 
least as likely as not, that any current 
respiratory disorder is related to 
service.  In providing this opinion, the 
examiner should acknowledge the in-
service treatment for bronchitis and 
upper respiratory complaints.  

The examiners should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


